Fitzgerald, District Judge.
This is an action to foreclose a mortgage, and from a decree for plaintiff, and order of sale and writ of assistance, defendants Lebo appeal to this court. •
About March 23, 1927, defendant George Ernest Lebo and his wife, Eva May Lebo, executed their note in whieh they agreed to pay plaintiff $7,000, with interest at 5% *120per cent., payable semiannually, with a small payment on the principal. The interest and principal payable semiannually amounted to $224. The first semiannual payment was due September 1, 1927, and the last payment on March 1, 1967, would amount to a balance of $377.79. The note provided for interest at the rate of 8 per cent, on all items in default. At the same time the defendants Lebo executed a mortgage on the west half of section 13, township 33, range 48, in Dawes ' county, Nebraska, as security for said note. This mortgage was duly acknowledged by both George Ernest Lebo and Eva May Lebo, and delivered to plaintiff herein.
On March 25, 1927, defendants Lebo executed and delivered to defendant Charles F. Coffee a second mortgage in the sum of $5,000 on the same property. On January 17, 1933, defendant Atlas Lumber Company obtained a judgment in the sum of $362.88 against the defendant George Ernest Lebo, which judgment appears of record in the district court for Dawes county, Nebraska, and other parties are made defendant for the purpose of protecting the title.
Defendants Coffee and Atlas Lumber Company filed answers and cross-petitions.
It appears that payments were made on the Lebo note up to September 1, 1932, at which time default was made to the extent of $124, and that no payment has been made since that time, and the insurance and taxes have been allowed to go unpaid by defendants Lebo, and this action was started March 10, 1934, and the decree entered April 20, 1935.
The record is very brief in this case, and we find no prejudicial error in the rulings of the trial court. The chief complaint of defendants Lebo is the court’s refusal to grant a continuance so that the mortgagors might refinance. This is a matter resting in the discretion of the trial court, and the record reveals no abuse of that discretion. The decree of the trial court is, therefore,
Affirmed.